—Order, Supreme Court, New York County (Franklin Weissberg, J.), entered on or about November 19, 1998, which, in an action against an attorney-in-fact seeking a reconveyance of property, denied plaintiffs motion for summary judgment, unanimously affirmed, without costs.
We agree with the motion court that an issue of fact exists as to whether defendant’s conveyance of plaintiffs property to himself by way of a power of attorney and without any consideration was intended by plaintiff as a gift made for purposes of estate planning. Concur — Sullivan, J. P., Mazzarelli, Lerner, Rubin and Saxe, JJ.